Citation Nr: 0014631	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  94-46 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to September 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for porphyria cutanea tarda, claimed as secondary to 
herbicide exposure.  

This matter was previously remanded to the RO by the Board in 
August 1996, November 1996, and October 1998 decisions.  The 
case has now been returned to the Board for appellate 
consideration.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be addressed in the 
Remand portion of this decision.



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  Competent medical evidence of a diagnosis of porphyria 
cutanea tarda manifested to a degree of 10 percent within one 
year of exposure to a herbicide agent during active military 
service has not been presented.

3.  Competent medical evidence of a current diagnosis of 
porphyria cutanea tarda and a nexus to an incident of service 
has not been presented.




CONCLUSION OF LAW

The claim of entitlement to service connection for porphyria 
cutanea tarda is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect the veteran served in the 
Republic of Vietnam from December 1969 to March 1971.  The 
veteran's military occupational specialty was that of supply 
clerk.  The veteran received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  

Service medical records reflect that upon induction 
examination dated in November 1968, the veteran's systems 
were clinically evaluated as normal with the exception of a 
scar on the chin and right eyebrow.  Clinical records dated 
during service reflect various diagnoses of severe cystic 
acne vulgaris in the neck region and folliculitis, acne 
vulgaris.  The veteran was also treated for a cystic mass at 
the site of a gunshot wound received prior to service.  Upon 
separation examination dated in July 1971, the veteran's 
systems were clinically evaluated as normal with the 
exception of tattoos, a scar on the right temple, and cystic 
acne.  

VA outpatient treatment records dated in November 1981 
reflect the veteran was treated for porphyria cutanea tarda 
with scarring on the dorsum of his hands from blisters.  
Multiple cysts on the back were also noted.  An assessment of 
porphyria cutanea tarda, patient doing well off alcohol, was 
noted.  

Upon VA examination dated in December 1981, the examiner 
noted a history of cystic acne on the back and exposure to 
chemicals during the military.  It was also noted the veteran 
had porphyria cutanea tarda.  A relevant assessment of a 
history of porphyria cutanea tarda was noted.  

In a February 1982 rating decision, the RO granted 
entitlement to service connection for cystic acne, evaluated 
as 10 percent disabling.  

Upon VA examination dated in December 1983, it was noted the 
veteran developed blisters on his hands around 1980 and was 
currently taking phlebotomy treatments with good control.  
The veteran did complain of weakness.  A relevant assessment 
of porphyria cutanea tarda was noted.  

Upon VA examination dated in December 1985, a diagnosis of 
porphyria cutanea tarda in 1980 was noted.  It was also noted 
that it had been treated with medication in the past, but 
medication had not been needed for the past eight months.  A 
relevant assessment of a history of porphyria cutanea tarda 
with no active disease at that time was noted.  

The veteran filed a claim of entitlement to service 
connection for porphyria cutanea tarda in September 1993.

VA outpatient treatment records dated from 1992 to 1994 
reflect relevant notations of porphyria cutanea tarda.  A 
notation of "porphyria cutanea tarda status post exposure to 
a Agent Orange" was noted in an April 1994 clinical record 
documenting diabetes-related treatment.

Upon VA examination dated in February 1994, a history of a 
diagnosis of porphyria cutanea tarda in 1981, status post 
phlebotomy and several treatments, was noted.  The veteran 
complained of continued pain in the abdomen and on the dorsum 
of his hands.  A relevant assessment of porphyria cutanea 
tarda with sensitivity at trauma sites was noted.  

Upon VA general medical examination dated in March 1994, the 
examiner noted the liver had decreased one to two 
centimeters.  A relevant diagnosis of porphyria cutanea tarda 
by history (quiescent) was noted.  

The veteran has submitted treatise evidence regarding toxic 
substances found in herbicide agents and diseases linked to 
herbicide exposure.  

VA outpatient treatment records dated from 1994 to 1998 
reflect complaints of abdominal pain in November 1996.  A 
relevant assessment of chronic porphyria cutanea tarda was 
noted.  Impressions of porphyria cutanea tarda were also 
noted in June 1994, April 1995, and August 1996.  

Upon VA examination dated in April 1998, the veteran reported 
experiencing abdominal pain, sun sensitivity, sloughing of 
the skin, blisters, bruising after minimal or no trauma, 
numbness, and tingling of the extremities.  He also reported 
seeking treatment at a VA facility in the late 1970's, with a 
diagnosis of porphyria cutanea tarda around 1980.  The 
veteran was treated with phlebotomy and medication for five 
years.  It was noted he continued to have pain in various 
areas every day and occasional blisters.  Physical 
examination revealed no active lesions.  Several deep scars 
were noted on the posterolateral aspects of the neck.  A 
diagnosis of a history of porphyria cutanea tarda and post-
acne scarring was noted.  The examiner noted that laboratory 
tests had not been completed and without that evidence there 
were insufficient clinical changes to make a diagnosis of 
porphyria cutanea tarda.  He also noted the scarring on the 
neck and back and the occasional erythematous thickened 
nodule, indicated a diagnosis of deep cystic nodular acne 
that was no longer clinically active. 

Relevant VA outpatient treatment records dated from 1998 to 
1999 reflect a medical history of porphyria cutanea tarda.  

Upon VA examination dated in March 1999, the veteran reported 
handling Agent Orange and being sprayed with the herbicide.  
He reported developing blisters on the dorsa of his hands and 
a diagnosis of porphyria cutanea tarda.  The examiner noted 
the veteran did not have blisters on the dorsa of his hands 
or skin fragility.  Objective findings of severe cystic acne 
of the back and pitting on the face consistent with acne 
residual were noted.  There were no signs of chronic liver 
disease, jaundice, palmar erythema, spider telangiectases, or 
other findings of chronic liver disease, which could cause 
porphyria cutanea tarda.  The examiner noted there were no 
findings of porphyria cutanea tarda at that time.  The 
examiner also noted he was requesting a liver function test 
and urine porphyrins, the test for porphyria cutanea tarda.  

Upon VA examination of the skin dated in April 1999, the 
examiner noted the veteran's claims folder and medical chart 
were not available for review.  Computer access revealed 
normal liver function tests except Aphasia Screening Test 
results of 48 (normal being 5 to 47) and a positive Hepatitis 
C antibody test.  The examiner noted that the veteran's 
history revealed that after leaving Vietnam, he developed 
blisters on the dorsum of his hands, forearms, the lateral 
surfaces of the distal half of the arms, and the 
posterolateral sides of the neck and face.  A diagnosis of 
porphyria cutanea tarda was noted in 1980 with phlebotomy 
treatments every two to three months for ten years with 
gradually decreasing exacerbations until 1990.  It was noted 
there had been no recurrences since that time.  The examiner 
also noted the veteran had cystic acne of the face and back.  
The examiner noted no objective evidence of porphyria cutanea 
tarda upon physical examination.  A relevant impression of a 
history of porphyria cutanea tarda was noted.  The examiner 
noted that in the absence of the claims folder and the 
medical chart, it was impossible to determine whether the 
veteran had porphyria.  However, he also noted that the 
history of the eruption as detailed by the veteran plus 
phlebotomy treatments performed every two to three months, if 
accurate, made the diagnosis almost certain in retrospect.  

A May 1999 addendum to the April 1999 VA skin examination 
reflects the claims folder had been reviewed.  The examiner 
noted that a 24-hour urine test for porphyrins in April 1999 
revealed coproporphyrins of 24 (with normal being zero to 
22).  Heptacarboxylate and uroporphyrin were normal.  The 
examiner opined the additional information affirmed the 
diagnosis of porphyria cutanea tarda in the early 1980's.  
The examiner also opined there was no clinical or laboratory 
evidence to support a current diagnosis of porphyria cutanea 
tarda.  The examiner stated the April 1999 coproporphyrin 
level of 24 would not be sufficient for a current diagnosis 
of porphyria cutanea tarda in the absence of clinical 
evidence.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the establish that he was not exposed to any such agent 
during service.  Regulations provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (1999).  

In January 1994, the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (January 4, 1994).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164, 168 (1999).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  

Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, but must also determine whether 
his current disability is the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a comprehensive review of the evidence of record, 
the Board concludes that entitlement to service connection 
for porphyria cutanea tarda, claimed as secondary to 
herbicide exposure, is not warranted.

The evidence of record reflects the presence of a disease for 
which service connection may be granted on a presumptive 
basis.  However, the regulations also provide that porphyria 
cutanea tarda must become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to a herbicide agent during active 
military service.  The record is silent for medical evidence 
of a diagnosis of porphyria cutanea tarda until 1981, ten 
years after the veteran's discharge from service.  In the 
absence of competent medical evidence of a diagnosis of 
porphyria cutanea tarda manifested to a degree of 10 percent 
or more within one year after the last date of exposure to a 
herbicide agent during active military service, entitlement 
to presumptive service connection is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

As previously noted, the Board must also consider whether the 
veteran has presented a well-grounded claim of entitlement to 
service connection for porphyria cutanea tarda on a direct 
basis.  See Combee v. Brown, 34 F.3d at 1043-1044; Caluza, 7 
Vet. App. at 506.  Although the record reflects the veteran 
has clearly suffered from porphyria cutanea tarda in the 
past, the most recent VA examiners opined there was no 
clinical or laboratory evidence to support a current 
diagnosis of porphyria cutanea tarda.  This finding is 
consistent with the findings of the December 1985 VA 
examination and the March 1994 VA general medical 
examination.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
limited service connection to those cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, a valid 
claim has not been presented.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The Board notes the record is further silent for competent 
medical evidence of a nexus between porphyria cutanea tarda 
and an incident of service.  The Board is cognizant of the 
notation of "porphyria cutanea tarda status post exposure to 
Agent Orange" in an April 1994 clinical record.  However, 
that notation is not signed by a physician nor is there any 
explanation or supportive reasoning given.  It is merely an 
unsigned notation on a record documenting diabetes-related 
treatment.  The Board notes that evidence or medical history 
recorded by an examiner and unenhanced by any additional 
medical comment by the examiner does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Thus, in the absence of competent medical evidence of a 
current diagnosis of porphyria cutanea tarda and nexus to an 
incident of service, the claim is not well grounded and must 
be denied.  



ORDER

The claim of entitlement to service connection for porphyria 
cutanea tarda, claimed as secondary to herbicide exposure, is 
denied.



REMAND

In regard to the claim of entitlement to service connection 
for PTSD, a review of the record reflects the veteran filed a 
claim of entitlement to service connection for PTSD in May 
1999.  In a September 16, 1999, rating decision, the RO 
denied entitlement to service connection for PTSD.  On 
September 29, 1999, the RO received a notice of disagreement 
from the veteran as to the denial of his claim of entitlement 
to service connection for PTSD.  The RO has not issued a 
statement of the case as to that issue.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlicon v. West, 
12 Vet. App. 238 (1999) (The notice of disagreement initiated 
review by the Board of the RO's denial of the claim and 
bestowed jurisdiction on the Court; the Board should have 
remanded the issue to the RO for the issuance of a statement 
of the case).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The issue of entitlement to service 
connection for PTSD is remanded to the RO 
for the issuance of a statement of the 
case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



